DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is written in a manner which makes it unclear if the “bolt” is different from or the same as the previously established “linear fastener”. It appears that claim 11 is essentially attempting to establish that the linear fastening member is a bolt.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant states in the remarks filed 12/11/2020 (see page 10) that the term “saucer-shaped” is defined in the specification (paragraph 33) as “round and substantially saucer-shaped, with convex portions 10a around a top, rounding into convex portions 10b in the area proximal to the mold 12”. In this case, the term “saucer-shaped” in claim 6 should be sufficient on its own to establish this shape. Thus claim 7 does not substantially further limit the shape of the mold insert as it merely reiterates what the definition essentially establishes.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (U.S. PGPub 2009/0104000) in view of Takano et al. (U.S. PGPub 2015/0183183) and Meyer et al. (U.S. PGPub 2012/0023727).
Claim 1: Miyoshi et al. discloses (with particular reference to the embodiment of Fig. 2, for example): providing a member (6) having a shape formed therein (evident in Fig. 2); forming a first hole (6a - paragraph 31) in the first member adjacent the shape; forming a second hole (1a) in a second member (1); positioning a washer (7) in the shape in the first composite member against the first composite member (the washer appears to substantially contact the first member at least about the periphery of hole through which fastener 4 passes), the washer having an exterior conforming with the shape (i.e. both are cylindrical - paragraphs 32-33); and extending a linear fastening member (screw 4) through a hole in the washer, the first hole in the first composite member, and the second hole in the second member (evident in Fig 2 and paragraph 33). Miyoshi is silent regarding the method of manufacturing the first member and its material, although Miyoshi seems to imply such a structure would typically be made from a resin (paragraph 6).
However, Takano et al. teaches a method for molding a similar shape (i.e. a depression, dent, etc.) into a composite sheet, comprising the following steps: providing a mold surface (8) having an exterior shape (e.g. projections 9 - Fig. 2) conforming to a shape desired to be formed in a first composite member that is pre-impregnated with thermosetting resin (i.e. a “prepreg” - paragraph 113) to form the shape into the sheet; conforming a surface of the first composite member to the mold surface (paragraphs 113-115); curing the resin in the first composite member to render the first composite member rigid and to form a shape in the first composite member corresponding to the shape of the mold surface (paragraph 115). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first member from composite as taught by Takano et al. since it is light in weight and high in strength and rigidity (paragraph 3), and the press-molding technique promotes high-volume production (paragraph 78).
Takano does not teach selecting a mold insert; and screwing the mold insert into a mold (i.e. to form the mold surface having the desired depression, dent, etc.). However, Meyer et al. teaches a method of forming a composite panel wherein mold inserts (e.g. 6A-6E) are screwed (via fasteners 9 - paragraph 56) into a mold (5) to form the mold surface (i.e. having projections defined by the inserts). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Claim 3: Miyoshi is silent regarding the material of the second member. However, in light of Takano et al., one of ordinary skill may have also been motivated to have made the second member from a similar composite in order to have provided similar strength and weight benefits as discussed above. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Please note that in the instant application, paragraph 42, Applicant has not disclosed any criticality for the claimed limitation.
Claim 4: The linear fastening member (4) in the second member comprises a threaded linear fastening member (i.e. a screw - paragraph 24).
Claim 6: Since the concavity in the first member (6) of Miyoshi is substantially “saucer-shaped” (e.g. round and having convex and concave portions), and it is known to use a correspondingly shaped mold insert, then it would have been obvious to have selected a correspondingly saucer-shaped mold insert. 
Claim 7: following from the above, the mold insert would have both convex and concave exterior surfaces (noting that the concavity shown in Fig. 2 of Miyoshi has both concave and convex surfaces). 
Claim 8: Following from the above, the mold insert would have also been a round member with raised sides (given that the concavity is round with sides).
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al., Takano et al., and Meyer et al. as applied to claims 1 and 4 above, and further in view of Mateo (U.S. PGPub 2018/0216644).
Claim 2:  Miyoshi et al., Takano et al., and Meyer et al. teach a method substantially as claimed except for the step of applying and tightening an end fastener onto the linear fastening member to securely fasten the first composite member to the second composite member. However, Mateo teaches a similar assembly wherein an end fastener (a nut 40) is applied to a linear fastener. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a similar fastening arrangement in the assembly of Miyoshi et al., for example since a through-
Claim 5: Miyoshi et al. further discloses a flat head on one end of the fastener (a flat head screw - paragraph 31) in order to avoid protrusions on the surface (paragraph 18), but not applying and tightening a nut on another end of a bolt. However, Mateo teaches a similar assembly wherein an end fastener (a nut 40) is applied to a bolt (32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a similar fastening arrangement in the assembly of Miyoshi et al., for example since a through-bolting arrangement may avoid stripping of a screw hole and allow for increased clamping force to applied compared to a simple screw.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. in view of Takano et al., Meyer et al., and Kimura (U.S. PGPub 2017/0008218).
Claim 9: Miyoshi et al. discloses (with particular reference to the embodiment of Fig. 2, for example) a method for mounting a first member (6) to a second member (1) comprising the following steps: forming a first member hole (6a - paragraph 31) in a central portion of an undercut shape (see Fig. 2), and forming a second member hole (1a) in the second member; selecting a washer (7) having a flat side (e.g. top side), a rounded side (underside/lower edges) conforming to the undercut shape, and a washer hole (evident in Fig. 2); positioning the rounded side of the washer in the first side of the undercut shape in the first member (Fig. 2); positioning a second side (bottom side) of the first member against the second member such that the first composite member hole and the second member hole are aligned (Fig. 2); and selecting a linear fastener (4) having a substantially flat top (a flat head screw - paragraph 31) and extending the fastener through the washer hole, the first composite member hole and the second member hole (paragraph 33 and Fig. 2). Miyoshi is silent regarding the method of manufacturing the first member and its material, although Miyoshi seems to imply such a structure would typically be made from a resin (paragraph 6).
However, Takano et al. teaches a method for molding a similar shape (i.e. a depression, dent, etc.) into a curable composite sheet, comprising the following steps: positioning a first side of the first composite member (a prepreg - paragraph 113) against the surface of the mold (8) which has projections 
Takano does not teach selecting a mold insert having a centrally-disposed mold insert hole therein and a flat surface; extending a screw through the mold insert hole and applying the screw to a mold such that the flat surface of the mold insert is positioned against a surface of the mold. However, Meyer et al. teaches a method of forming a composite panel comprising selecting a mold insert (e.g. 6A-6E) having a mold insert hole (understood from Fig. 4 that the screws 9 would penetrate the inserts) therein and a flat surface (underside in Fig. 4); extending a screw through the mold insert hole (Fig. 4) and applying the screw to a mold (5) such that the flat surface of the mold insert is positioned (implied from “fastened”) against a surface of the mold. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have screwed mold inserts into the mold as taught by Meyer et al. in order to have increased the design flexibility of the mold (paragraph 22).
The mold inserts as taught by Meyer et al. do not necessarily have centrally-disposed holes, presumably since they are not necessarily axisymmetric. However, Kimura teaches at least a portion of a mold insert (74 - Figs. 9-10) which is circular and fastened via a centrally disposed screw through a centrally disclosed screw hole in the insert (paragraph 57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a centrally disclosed hole and screw as taught by Kimura since one of ordinary skill would have recognized that a single central screw would have provided an evenly distributed load on a circular insert, for example.
Claim 10: Referring to Miyoshi et al., the linear fastener comprises a threaded linear fastener (i.e. a screw - paragraph 24).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al., Takano et al., Meyer et al., and Kimura as applied to claim 10 above, and further in view of Mateo.
Miyoshi et al., Takano et al., Meyer et al., and Kimura teach a method substantially as claimed except for wherein the second member is a composite member, and wherein the step of selecting a linear fastener comprises selecting a bolt, and further comprising screwing a nut onto the bolt to tighten the first composite member against the second composite member. Regarding the second member material, in light of Takano et al., one of ordinary skill may have also been motivated to have made the second member from a similar composite in order to have provided similar strength and weight benefits as discussed above. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Please note that in the instant application, paragraph 42, Applicant has not disclosed any criticality for the claimed limitation.
Regarding using a nut and bolt arrangement, Mateo teaches a similar assembly wherein an end fastener (a nut 40) is applied to a bolt (32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a similar fastening arrangement in the assembly of Miyoshi et al., for example since a through-bolting arrangement may avoid stripping of a screw hole and allow for increased clamping force to applied compared to a simple screw.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. in view of Takano et al., Meyer et al., Kimura, and Mateo.
Claim 12: Miyoshi et al. discloses (with particular reference to the embodiment of Fig. 2, for example) a method for mounting a first member (6) to a second member (1) comprising the following steps, not necessarily in the order recited: forming a first member hole (6a - paragraph 31) in a central portion of a undercut shape (see Fig. 2), and forming a second member hole (1a) in the second member; selecting a washer (7) having a flat side (e.g. top side), a rounded side (underside/lower edges) conforming to the undercut shape, and a washer hole (evident in Fig. 2); positioning the rounded side of the washer in the first side of the undercut shape in the first member (Fig. 2); positioning a second side (bottom side) of the first member against the second member such that the member holes are aligned 
However, Takano et al. teaches a method for molding a similar shape (i.e. a depression, dent, etc.) into a curable composite sheet, comprising the following steps: positioning a first side of the first composite member (a prepreg - paragraph 113) against the surface of the mold (8) which has projections (9) conforming to the desired shape of depressions in the composite member; spreading the first composite member onto the mold projections and mold such that the shape of the first composite member conforms to the shape of the mold projections and mold (paragraphs 113-115); curing the first composite member to form an undercut shape in the first side of the first composite member conforming with the shape of the mold projections and mold (Id.); removing the first composite member from the mold projections and mold (Id.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first member from composite as taught by Takano et al. since it is light in weight and high in strength and rigidity (paragraph 3), and the press-molding technique promotes high-volume production (paragraph 78). Additionally, in light of Takano et al., one of ordinary skill may have also been motivated to have made the second member from a similar composite in order to have provided similar strength and weight benefits as discussed above. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Please note that in the instant application, paragraph 42, Applicant has not disclosed any criticality for the claimed limitation.
Takano does not teach selecting a mold insert having a centrally-disposed mold insert hole therein and a flat surface; extending a linear engagement member through the mold insert hole and applying the linear engagement member to a mold such that the flat surface of the mold insert is positioned against a surface of the mold. However, Meyer et al. teaches a method of forming a composite panel comprising selecting a mold insert (e.g. 6A-6E) having a mold insert hole (understood from Fig. 4 that the screws 9 would penetrate the inserts) therein and a flat surface (underside in Fig. 4); extending a 
The mold inserts as taught by Meyer et al. do not necessarily have centrally-disposed holes, presumably since they are not necessarily axisymmetric. However, Kimura teaches at least a portion of a mold insert (74 - Figs. 9-10) which is circular and fastened via a centrally disposed screw through a centrally disclosed screw hole in the insert (paragraph 57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a centrally disclosed hole and screw as taught by Kimura since one of ordinary skill would have recognized that a single central screw would have provided an evenly distributed load on a circular insert, for example.
Finally, Miyoshi et al., Takano et al., Meyer et al., and Kimura do not teach applying an end fastener to a second end of the linear fastener to secure the first and second composite panels to one another. However, Mateo teaches a similar assembly wherein an end fastener (a nut 40) is applied to a linear fastener. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a similar fastening arrangement in the assembly of Miyoshi et al., for example since a through-bolting arrangement may avoid stripping of a screw hole and allow for increased clamping force to applied compared to a simple screw.
Claim 13: Meyer et al. and Kimura additionally teach extending a screw through the mold insert hole as cited above. 
Claim 14: The fastening arrangement of Mateo is a nut and bolt arrangement as cited above. 

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. Each of Applicant’s arguments is listed below in italics and followed by the examiner’s response.
Claim 1 has been amended to more clearly define the invention by reciting that the washer is positioned against the first composite member. While this does not narrow the claim, it does clarify it in a manner than facilitates a simple explanation of how claim 1 is distinguished from the prior art.
As a formality, the examiner disagrees with Applicant’s assessment that the added limitation “against the first composite member” does not narrow the claim. As previously filed, claim 1 merely established that the washer was positioned in the shape in the first composite member and not necessarily “against the first composite member”. This being said, the examiner maintains that the cited prior art (specifically Miyoshi et al.) discloses this feature and does not substantially affect the rejection.
Miyoshi simply teaches the use of a screw 4 to fasten two panels together, one of which includes a generally cylindrical screw insert hole 6a, using a spacer or washer 7. The specification is silent as to the manner in which the cylindrical hole 6a is formed, which is a subject of claim 1.
Takano uses a conventional mold 8 with convex portions 9 (Figs. 1 and 2) and 11 (Figs. 11 and 12) to form corresponding portions 11 (Figs. 3 and 12) in a sheet 2 (Figs. 1 and 11). Sheet 2 is then fastened to a curved or planar surface material 1 using adhesive 3 (Figs. 1 and 11 and paragraphs [0117-0120]). The Office action concedes that neither Miyoshi nor Takano teaches selecting a mold insert and screwing the mold insert into a mold. 
The Office action contends, however, that "Meyer et al. teaches a method of forming a composite panel wherein the mold inserts (e.g., 6A-E) are screwed (via fasteners 9 - paragraph 56) into a mold 5." Actually, all Meyer teaches is that modules 6A-E can be screwed to a mould 5. The only description of how the modules are fabricated is at paragraph [0058], where it is stated that they are machined. Screwing a machined member to a mould is hardly worthy of being cited as prior art to the claimed mold fastening member.
The examiner fails to see how the method of manufacture (e.g. machining) of the modules 6A-E of Meyer et al. is pertinent to the discussion. The claimed invention does not recite the method of manufacturing the mold inserts, but merely requires that mold inserts be provided and screwed into a mold in order to define a mold surface having the desired exterior shape to be formed into the first composite part. In other words, the mold insert is essentially a modular or removable portion of the mold which defines the overall mold surface shape, which in turn defines the shape of the molded composite 
The process recited in claim 1 and depicted in Figs. 3 - 5 is quite different from the processes practiced in the cited art, even if their teachings are combined. Claim 1 first recites that a mold insert is selected and screwed into a mold. Meyer teaches to screw a mold insert into a mold. The claim then states to conform a surface of a first composite member to the mold insert and the mold. The first composite member is then cured and a hole is formed in the first composite member adjacent the shape. These two steps are not taught in the three references.
Applicant appears to agree that Meyer teaches to screw a mold insert into a mold. Takano generally teaches conforming a surface of a first composite member to the surface of a mold, which includes projections (e.g. 9) forming corresponding indentations (11) in the composite part. As discussed above, Meyer teaches the concept of using a screwed-in insert in lieu of a fixed projection. Takano further teaches the curing the composite member. Regarding the hole in the first composite member, Miyoshi already establishes that the first component has a hole in it. The claims do not recite the specific manner in which the hole is formed, but merely that the hole is formed. Clearly a hole would be formed at some point to establish the final assembly as taught by Miyoshi. The examiner fails to see where the combined teachings lack these steps.
Then a second hole is formed in a second composite member and a washer in the shape of the first composite member is positioned against the first composite member. None of the prior art suggests positioning against the first composite member-11- a washer that is in the shape of the first composite member. And, of course, none of the references teaches extending a linear fastening member through the first and second holes.
Applicant’s arguments appear to assert a lack of these components and not necessary some other difference. These assertions are demonstrably false. Miyoshi, i.e. the primary reference cited to disclose the ultimate assembly of parts as claimed, clearly establishes the washer 7 substantially 
Claims 2 and 5 were rejected under 35 USC § 103 over Miyoshi, Takano and Meyer as applied to claims 1 and 4 and further in view of Mateo (U.S. Patent Application Publication No. 2018-0216644). Mateo simply teaches the use of a nut with a screw but does not teach the other features recited in claims 1 and 5. 
The features recited in dependent claims 3, 4, 6, 7 and 8 further distinguish the invention. Again, the teachings of Miyoshi in combination with Takano teach all of the steps of claim 1.
Applicant does not state how the dependent claims further distinguish from the prior art discussed above. The examiner maintains that Miyoshi, Takano, and Meyer substantially teach the claimed invention.
Claims 9-10 were rejected under 35 USC § 103 over Miyoshi, in view of Takano Meyer and Kimura (U.S. Patent Application Publication No. 2017-0008218). 
The process recited in claim 9 is somewhat similar to that of claim 1 and, like claim 1, is quite different from the processes practiced in the cited art, even if their teachings are combined. Claim 9 recites that a mold insert with a central hole is selected and a screw inserted and applied such that the flat surface of the insert is positioned against the mold. It is fair to say that Meyer teaches to screw a mold insert into a mold. A first side of a first composite member is positioned against the surface of the mold to which the insert has been mounted. The first composite member is then spread onto the mold insert such that the shape of the first composite member conforms to the shape of the mold insert and mold. The first composite member is then cured to form an undercut shape conforming to the shape of the mold insert and mold. This is not taught in the cited prior art, even if the teachings of Miyoshi, Takano and Meyer are combined.
The examiner believes that the means by which the references teach the claimed process is sufficiently explained with regard to claim 1 above.
As recited in claim 9, holes are then formed in the first composite member and the second member, and a washer conforming to the undercut shape is positioned against the first composite member. A second side of the first composite member is positioned against the second member so the holes are aligned. None of the prior art suggests positioning against the first composite member a washer that is in an undercut shape And, of course, none of the references teaches extending a linear fastening member through the first and second holes.
As discussed above, these assertions are clearly false in light of Miyoshi.
Claim 11 was rejected under 35 USC § 103 over Miyoshi, Takano, Meyer and Kimura as applied to claim 10, and further in view of Mateo. It is not understood and is not explained in the Office action how Kimura, teaching a molding device used in a fuel tank, is pertinent to claim 11. For the reasons explained above, claim 11 is believed to be patentable over the cited art.
The Office Action clearly explains that Kimura is pertinent to teaching a mold insert, specifically circular with a centrally disposed hole. Thus, Kimura is analogous art as it pertains to the field of endeavor of mold inserts. The fact that Kimura is drawn to molding a fuel tank specifically is not pertinent.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew P Travers/Primary Examiner, Art Unit 3726